7 F.3d 1042
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Julie A. BOLTON, Appellant,Linn Ray Bolton, Plaintiff,v.BOARD OF EDUCATION OF INDEPENDENT SCHOOL DISTRICT NO. 181,Brainerd, Minnesota, Appellee.
No. 93-1061.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 13, 1993.Filed:  October 29, 1993.

Before McMillian, BOWMAN, and MAGILL, Circuit Judges.
PER CURIAM.


1
Julie A. Bolton appeals the district court's1 order dismissing with prejudice her complaint based on a denial of a property interest without sufficient due process of law under 42 U.S.C. § 1983.  After a careful review of Bolton's arguments and the well-reasoned opinion of the district court, we hold that even if Bolton was denied a property interest she received adequate due process.  Therefore, her claim under 42 U.S.C. § 1983 is without merit.  An opinion would have no precedential value.


2
Accordingly, we affirm the judgment of the district court without opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota